           19-13412-mkv                   Doc 2          Filed 10/25/19         Entered 10/25/19 16:59:31             Main Document
                                                                               Pg 1 of 1




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      27 Putnam Ave LP                                                                               Case No.    19-13412
                                                                                   Debtor(s)               Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Clinton Hill GP LLC, by David Scheible, authorized signatory of the partnership named as the debtor in this case, hereby verify

that the attached list of creditors is true and correct to the best of my knowledge.




 Date:       October 25, 2019                                           /s/ David Schieble
                                                                        David Schieble/Clinton Hill GP LLC, by David Scheible,
                                                                        authorized signatory
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
